DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 7, 10-11, 15, 17, 20 are rejected under 35 U.S.C. 103 as being un-patentable over IKEDA (US 2019/0250489 A1) in view of SAKAWA et al. (US 2017/0233647 A1; SAKAWA).
As of claim 1, IKEDA teaches a wavelength conversion module 1 [fig 1A], comprising: a substrate 103 (base plate) [fig 1B] [0022]; a wavelength conversion layer 111 (phosphor) [fig 1B] [0023], located on the substrate 103 [fig 1B]; and a thermal conductive adhesive layer 102 (bonding layer) [fig 1B] [0024], located between the wavelength conversion layer 111 [fig 1B] and the substrate 103 [fig 1B], wherein the thermal conductive adhesive layer 102 [fig 1B] comprises a plurality of particles 121 [fig 1B] [0024], the particles 121 [fig 1B] are distributed in the thermal conductive adhesive layer 102 [fig 1B].
IKEDA does not teach a particle concentration of the particles has a volume ratio greater than 0% and less than or equal to 80%.
SAKAWA teaches a wavelength converter [fig 1] having a particle concentration of the particles has a volume ratio greater than 0% and less than or equal to 80% (the volume ratio of the phosphor/the glass is 20 vol %/80 vol % to 90 vol %/10 vol % where a total volume of the phosphor and the glass is set to 100 vol %) [0012].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a particle concentration of the particles has a volume ratio greater than 0% and less than or equal to 80% as taught by SAKAWA to the wavelength conversion module as disclosed by IKEDA in order to 
As of claim 5, IKEDA teaches the particles 111 [fig 1B] comprise a wavelength conversion material (phosphor) [0029]. 
As of claim 7, IKEDA teaches the particles 111 [fig 1B] comprise a plurality of first particles (resin) [0030] and a plurality of second particles (phosphor) [0030], the first particles polymer resin [0030] and the second particles comprise a wavelength conversion material (phosphor) [0030].
As of claim 10, IKEDA teaches at least one reflection layer 131 [fig 1B], located on the substrate 103 [fig 1B], and located on at least one side of the thermal conductive adhesive layer 102 [fig 1B]. 
As of claim 11, IKEDA teaches a projection device [fig 6], comprising: a wavelength conversion module 1 [fig 1A], comprising: a substrate 103 (base plate) [fig 1B] [0022]; a wavelength conversion layer 111 (phosphor) [fig 1B] [0023], located on the substrate 103 [fig 1B]; and a thermal conductive adhesive layer 102 (bonding layer) [fig 1B] [0024], located between the wavelength conversion layer 111 [fig 1B] and the substrate 103 [fig 1B], wherein the thermal conductive adhesive layer 102 [fig 1B] comprises a plurality of particles 121 [fig 1B] [0024], the particles 121 [fig 1B] are distributed in the thermal conductive adhesive layer 102 [fig 1B]; an excitation light source 601 [fig 6] [0025], adapted to emit an excitation beam [0025], wherein the excitation beam is transmitted to the wavelength conversion module 1 [fi 6], and is converted into an illumination beam by the wavelength conversion module [0025]; a light valve 706 (DMD) [fig 6], located on a transmission path of the illumination beam 
IKEDA does not teach a particle concentration of the particles has a volume ratio greater than 0% and less than or equal to 80%.
SAKAWA teaches a wavelength converter [fig 1] having a particle concentration of the particles has a volume ratio greater than 0% and less than or equal to 80% (the volume ratio of the phosphor/the glass is 20 vol %/80 vol % to 90 vol %/10 vol % where a total volume of the phosphor and the glass is set to 100 vol %) [0012].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a particle concentration of the particles has a volume ratio greater than 0% and less than or equal to 80% as taught by SAKAWA to the wavelength conversion module as disclosed by IKEDA in order to obtain a sufficient light quantity, and thus an increased production cost (SAKAWA; [0005]).
As of claim 15, IKEDA teaches the particles 111 [fig 1B] comprise a wavelength conversion material (phosphor) [0029]. 
As of claim 17, IKEDA teaches the particles 111 [fig 1B] comprise a plurality of first particles (resin) [0030] and a plurality of second particles (phosphor) [0030], the first particles polymer resin [0030] and the second particles comprise a wavelength conversion material (phosphor) [0030].
. 
Allowable Subject Matter
Claims 2-4, 6, 8-9, 12-14, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 2, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, the thermal conductive adhesive layer has an average thickness, there is a maximum difference between an actual thickness of the thermal conductive adhesive layer and the average thickness, and a ratio of the maximum difference to the average thickness is not greater than 30%.
As of claim 3, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains 
As of claim 4, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, the particles have an average center particle diameter, and the particles comprise a plurality of first particles, and of a difference between a particle diameter of the first particles and the average center particle diameter is less than 20% 
As of claim 6, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, when the material of the particles is the wavelength conversion material, the particle concentration of the particles has the volume ratio greater than 0% and less than or equal to 10%.
As of claim 12, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, the thermal conductive adhesive layer has an average thickness, there is a maximum difference between an actual thickness of the thermal 
As of claim 13, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, the particles have an average center particle diameter, and the particles comprise a plurality of first particles, and a difference between a particle diameter of the first particles and the average center particle diameter is less than 20% of the average center particle diameter, and a ratio of an amount of the first particles and an amount of the particles is greater than 80%.
As of claim 14, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, 
As of claim 16, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, when the material of the particles is the wavelength conversion material, the particle concentration of the particles has the volume ratio greater than 0% and less than or equal to 10%.
As of claim 8, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and 
As of claim 9, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, a particle diameter of the particles and/or a thickness range of the thermal conductive adhesive layer are/is between 5 .mu.m and 50 .mu.m.
As of claim 18, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, 
As of claim 19, the closest prior art HASHIZUME (US 20180356716 A1) teaches a wavelength conversion element includes a wavelength conversion layer containing a plurality of phosphor particles and an inorganic binder that bonds the phosphor particles to each other and a substrate that holds the wavelength conversion layer and contains alumina and air cavities. The substrate has an apparent air cavity ratio that is greater than or equal to 10% and smaller than or equal to 30%. The substrate has a median diameter of particles of the alumina that is greater than or equal to 0.1 .mu.m and smaller than or equal to 1.0 .mu.m. HASHIZUME does not anticipate or render obvious, alone or in combination, a particle diameter of the particles and/or a thickness range of the thermal conductive adhesive layer are/is between 5 .mu.m and 50 .mu.m.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882